Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7 and 14
b.	Pending: 1-17, 19-21
	Claims 7, 11, 13-16 and 19-20 have been amended. Claim 18 has been canceled and claim 21 has been added.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Specification
Amendments to Specification Paragraphs [0039] and [0040] are reviewed and accepted by Examiner.
 
Claim Objections
Claim 11 objection is withdrawn pursuant to claim amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5343544 B2 herein referred as 544.

Regarding independent claim 1, 544 discloses a device (Figs. 1-12), comprising: 
a plurality of memory cells (Fig. 4 shows plurality of memory blocks RBLK0 to RBLK3); 

a word line driver circuit coupled to the word line (Fig. 4 shows main word line driver MWLDRV); and 
a phase driver circuit (Fig. 4 shows high level controller HLVLCTL. Further VPP generation unit 24, VII generator 26 and VNN generator 28 as shown in Fig. 1 together with HLVLCTL as shown in Fig. 4 are part of “phase driver circuit) configured to: 
supply a first voltage to the word line driver circuit in a refresh operation mode such that the word line driver circuit activates the word line with the first voltage in the refresh operation mode (Fig. 11 and corresponding section of the specification describes that during Refresh operation, the main word line MWLX0 changes to the negative voltage VNN (FIG. 11 (b). Here refresh operation is being performed in one mode); and 
supply a second voltage higher than the first voltage to the word line driver circuit in another operation mode other than the refresh operation mode such that the word line driver circuit activates the word line with the second voltage in the other operation mode (Fig. 11 and corresponding section of the specification describes that after completion of the refresh 

Regarding claim 2, 544 discloses all the elements of claim 1 as above and further the phase driver circuit (Fig. 4 shows high level controller HLVLCTL. Further VPP generation unit 24, VII generator 26 and VNN generator 28 as shown in Fig. 1 together with HLVLCTL as shown in Fig. 4 are part of “phase driver circuit) comprises: an internal voltage node (Fig. 4 for example shows node HLVL0 connected to MWLDRV) coupled to the word line driver circuit (MWLDRV; Fig. 4); 

a second switch coupled between a second voltage node supplied with the second voltage and the internal voltage node (Fig. 5 shows in detail the switching mechanism between VPP or VII and VNN) .

Regarding claim 3, 544 discloses all the elements of claim 2 as above and further the first switch is configured to supply the first voltage via the first voltage node to the internal voltage node, and wherein the second switch is configured to supply the second voltage via the second voltage node to the internal voltage node (Figs. 4-5 shows the desired connectivity).

Regarding claim 4, 544 discloses all the elements of claim 3 as above and further the first switch is in an on-state and the second switch is in an off-state during the refresh operation mode (Fig. 11 and corresponding section of the specification describes that switching control circuit SWCTL activates the high level setting signal VPP0X to the low level (VSS) in 

Regarding claim 5, 544 discloses all the elements of claim 2 as above and further the refresh operation mode is initiated based on a refresh input signal provided to the first switch (Fig. 11 and corresponding section of the specification describes refresh signal REFZ).

Regarding independent claim 7, 544 discloses a system (Figs. 1-12), comprising: 

a phase driver circuit (Fig. 4 shows high level controller HLVLCTL. Further VPP generation unit 24, VII generator 26 and VNN generator 28 as shown in Fig. 1 together with HLVLCTL as shown in Fig. 4 are part of “phase driver circuit) configured to: 
supply a first voltage to a word line driver circuit (Fig. 4 shows main word line driver MWLDRV) configured to couple to a word line (Fig. 4 shows plurality of word lines WL) configured to couple to the plurality of memory cells during a refresh operation for at least one memory cell of the plurality of memory cells (Fig. 11 and corresponding section of the specification describes that during Refresh operation, the main word line MWLX0 changes to the negative voltage VNN (FIG. 11 (b). Here refresh operation is being performed in one mode), such that the word line driver circuit activates the word line with the first voltage during the refresh operation (Abstract describes “a voltage supply circuit which supplies a first voltage to a word line when an internal circuit is in a standby state, and supplies a second voltage higher than the first voltage to the word line when the internal circuit is in an active state”. While describing refresh control unit 16 of Fig. 1, specification stated “The self-refresh mode is a 
supply a second voltage higher than the first voltage to the word line driver circuit during another operation other than the refresh operation (Fig. 11 and corresponding section of the specification describes that after completion of the refresh operation, the core control unit 22 automatically generates the auto precharge signal APRE. Main word line driver MWLDRV changes the main word line MWLX0 to the boost voltage VPP in response to the auto precharge signal APRE or the precharge signal PRE (FIG. 11 (d). This is a different mode (active) where the voltage is higher), such that the word line driver circuit activates the word line with the second voltage during the other operation (Abstract describes “a voltage supply circuit which supplies a first voltage to a word line when an internal circuit is in a standby state, and supplies a second voltage higher than the first voltage to the word line when the internal circuit is in an active state”. While describing refresh control unit 16 of Fig. 1, specification stated “The self-refresh mode is a kind of standby mode”. That means, during refresh mode, voltage being driven to the wordline is lower than active mode).



Regarding claim 9, 544 discloses all the elements of claim 7 as above and further the other operation corresponds to writing new data into at least one memory cell of the plurality of memory cells (Specification describes that core control unit 22 outputs a control signal CTL for controlling the operation of the memory core 34 in accordance with the active signal ACTV, the read signal RD, the write signal WR, the refresh signal REFZ, and the setting signal from the modeless register 20. In response to the active signal ACTV and the refresh signal REFZ, the core control unit 22 activates the active signal VPACTZ to a high level for a predetermined 

Regarding claim 10, 544 discloses all the elements of claim 7 as above and further a voltage selector circuit configured to output the first voltage or the second voltage (Specification describes that power supply switching circuit PWRSW supplies the boosted voltage VPP to the high level voltage line HLVL0 when the high level setting signal VPP0X is at the low level. The power supply switching circuit PWRSW supplies the internal power supply voltage VII to the high level voltage line HLVL0 when the high level setting signal VPP0X is at the high level).

Regarding claim 13, 544 discloses all the elements of claim 7 as above and further an additional word line driver circuit configured to receive the first voltage or the second voltage via the phase driver circuit, wherein the additional word line driver circuit is configured to provide the first voltage or the second voltage to an additional word line associated with a respective portion of the plurality of memory cells (Fig. 4 shows multiple word line drivers MWLDRVs and multiple word lines WLs).

Regarding independent claim 14, 544 discloses a method (Figs. 1-12), comprising: 
supplying, via circuitry (Fig. 4 shows high level controller HLVLCT), a first voltage to a word line driver circuit (Fig. 4 shows main word line driver MWLDRV) in response to operating in a refresh operation mode (Fig. 11 and corresponding section of the specification describes that during Refresh operation, the main word line MWLX0 changes to the negative voltage VNN (FIG. 11 (b). Here refresh operation is being performed in one mode), wherein the word line driver circuit is configured to couple to a word line configured to couple to a plurality of memory cells (Fig. 4 shows plurality of memory blocks RBLK0 to RBLK3), such that the word line driver circuit activates the word line with the first voltage during the refresh operation mode (Abstract describes “a voltage supply circuit which supplies a first voltage to a word line when an internal circuit is in a standby state, and supplies a second voltage higher than the first voltage to the word line when the internal circuit is in an active state”. While describing refresh control unit 16 of Fig. 1, specification stated “The self-refresh mode is a kind of standby mode”. That means, during refresh mode, voltage being driven to the wordline is lower than active mode); and


Regarding claim 15, 544 discloses all the elements of claim 14 as above and further operating in the refresh operation mode comprises 

Regarding claim 16, 544 discloses all the elements of claim 15 as above and further operating in the refresh operation mode comprises receiving a second input signal configured to cause a second switch to close, wherein the second switch is configured to couple a second voltage source to the phase driver circuit, and wherein the second voltage source is configured to provide the second voltage (Specification describes that power supply switching circuit PWRSW supplies the boosted voltage VPP to the high level voltage line HLVL0 when the high level setting signal VPP0X is at the low level. The power supply switching circuit PWRSW 

Regarding claim 19, 544 discloses all the elements of claim 14 as above and further the additional voltage corresponds to writing new data in at least one of the plurality of memory cells (Specification describes that core control unit 22 outputs a control signal CTL for controlling the operation of the memory core 34 in accordance with the active signal ACTV, the read signal RD, the write signal WR, the refresh signal REFZ, and the setting signal from the modeless register 20. In response to the active signal ACTV and the refresh signal REFZ, the core control unit 22 activates the active signal VPACTZ to a high level for a predetermined period. For example, the predetermined period is a period for one cycle of the read operation and the write operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 6, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5343544 B2 herein referred as 544 in view of YUAN, DE-MING (CN 101377951 A).

Regarding claim 6, 544 discloses all the elements of claim 1 as above but does not disclose the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V.
However Yuan teaches the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V (Fig. 2 and corresponding section of the specification).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yuan to 544 such that the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V in order to provide a method capable of reducing current in a memory in a self-refresh mode as taught by Yuan (Invention contents).


However Yuan teaches the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V (Fig. 2 and corresponding section of the specification).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yuan to 544 such that the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V in order to provide a method capable of reducing current in a memory in a self-refresh mode as taught by Yuan (Invention contents).

Regarding claim 21, 544 discloses all the elements of claim 16 as above but does not disclose the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V.
However Yuan teaches the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V (Fig. 2 and corresponding section of the specification).
.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5343544 B2 herein referred as 544 in view of various embodiments.

Regarding claim 11, 544 discloses all the elements of claim 10 as above and further the voltage selector circuit is configured to output the first voltage based on a refresh input signal and output the second voltage based on an inverse of the refresh input signal (Specification describes that refresh control unit 16 outputs the refresh signal REFZ in synchronization with the refresh signal REF and updates the refresh address signal REFAD. The refresh address signal REFAD is a row address signal. When receiving the self-refresh start signal SELFS, the refresh control unit 16 switches the operation mode of the semiconductor memory MEM from the 
Regarding claim 17, 544 discloses all the elements of claim 16 as above and further the second input signal is an inverse of the first input signal (Specification describes that refresh control unit 16 outputs the refresh signal REFZ in synchronization with the refresh signal REF and updates the refresh address signal REFAD. The refresh address signal REFAD is a row address signal. When receiving the self-refresh start signal .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5343544 B2 herein referred as 544 in view of Kim et al. (US 20110222348).


However Kim teaches receiving, via the circuitry, a word line enable signal at a gate of a third switch in the word line driver, wherein the word line enable signal is configured to cause the word line driver to provide the first voltage or the second voltage to a portion of the plurality of memory cells (Fig. 5 and [0043]-[0044] describes that during the bit line setup period, a voltage of about (VCC+Vth) (Vth being a threshold voltage of a switch transistor) is supplied to gates of the switch transistors 503 and 504 by the driver 505. Following the bit line setup operation and prior to a word line enable operation, a voltage (or, a forcing voltage) of about (VCC+Vth) (Vth being a threshold voltage of a switch transistor) is supplied to gates of the switch transistors 503 and 504 by the driver 505).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to 544 such that receiving, via the circuitry, a word line enable signal at a gate of a third .

Response to Arguments
Applicant's arguments filed on 1/10/2022 have been fully considered but they are not persuasive. Throughout the primary reference JP 5343544 B2, including Abstract, it describes “a voltage supply circuit which supplies a first voltage to a word line when an internal circuit is in a standby state, and supplies a second voltage higher than the first voltage to the word line when the internal circuit is in an active state”. While describing refresh control unit 16 of Fig. 1, specification stated “The self-refresh mode is a kind of standby mode”. That means, during refresh mode, voltage being driven to the wordline is lower than active mode.
Moreover VPP generation unit 24, VII generator 26 and VNN generator 28 as shown in Fig. 1 together with HLVLCTL as shown in Fig. 4 are part of “phase driver circuit”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/8/2022